DETAILED ACTION
This is the First Office Action on the Merits based on the 16/328,566 application filed on 02/26/2019 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/328,566 is a 371 of PCT/MX2017/050011 filed 08/30/2017 which claims priority to China 20162993795U filed 08/30/2016. The foreign priority has been claimed but not perfected.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
on line 4, “is provided with” should be corrected to ---comprises--- to conform to standard US practices
on line 19, “the left elastic drag” should be corrected to ---the left elastic cord---
Claim 2 is objected to because of the following informalities:  
on line 2, “is installed with” should be corrected to ----comprises---
on line 3, “right grab rail” should be corrected to ---the right grab rail---
on line 3, “wheels.” Should be corrected to ---wheels of the three parallel second guide wheels.---
Claim 3 is objected to because of the following informalities:  
on line 3, “by means that a latch passes” should be corrected to ----by a latch that passes---
Claim 4 is objected to because of the following informalities:  
on line 4, “the support pin shafts” should be corrected to ---the two support pin shafts---
on line 5, “the support pin shafts” should be corrected to ---the two support pin shafts---
Claim 5 is objected to because of the following informalities:  
on line 2, “each support pin shaft” should be corrected to ---each of the two support pin shafts---
on line 4, “each support pin shaft” should be corrected to ---each of the two support pin shafts---
Claim 7 is objected to because of the following informalities:  
on line 3, “separately” should be corrected to ---each---
on line 4, “a side close to” should be deleted
on line 5, “each limiting block” should be corrected to ---each of the two limiting blocks---
Claim 10 objected to because of the following informalities:  
on lines 4-5, “one left hooking portion” should be corrected to ---one left hooking portion of the multiple left hooking portions---
on line 7, “one right hooking portion” should be corrected to ---one right hooking portion of the multiple right hooking portions---
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “a left elastic cord, a right elastic cord” on lines 13-14 is unclear. It is unclear if these cords are the same as the “elastic cords” of the preamble or additional elastic cords. If the cords are the same, the Examiner suggests removing “provided with elastic cords” from the preamble of claims 1-10.
Regarding claim 1, the limitation “the left elastic cord passes through between the two left first guide wheels…. The right elastic cord passes through between the two right first guide wheels” on lines 17-20 is unclear. It is unclear what “through between” means and it appears to be a translation error. The Examiner suggests removing “through” or “between”.
	Regarding claim 3, the limitation “a rear portion of the guide bracket extends backwards two side boards” on line 2 appears to be missing a word. The Examiner suggests amending the claim language to ---a rear portion of the guide bracket extends backwards towards two side boards---
	Regarding claim 5, it is unclear if there is a single bolt that passes through each support pin shaft, or if there are two bolts.
	 

Allowable Subject Matter
Claim 1 is would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or disclose a rock climbing machine provided with elastic cords in combination with all the structural and functional limitations and further comprising  a left elastic cord, a right elastic cord, two left first guide wheels, and two right first 
The closest prior art of record includes Allen (US 5,803,880), Wang (US 4,982,952), Abdo (US 2006/0100070).
Allen teaches a stepper/climber exerciser with internal hydraulic cylinders (60, 62) that connect one on end to handles (equivalent to the grab rails of Applicant) and on the other to the frame (broadly equivalent to the bracket of Applicant). Allen fails to teach or disclose the left elastic cord, a right elastic cord, two left first guide wheels, and two right first guide wheels configuration of claim 1. Further, it would not be obvious to modify Allen to include the configuration claimed by Applicant, because the bracket of Allen is not structurally the same as that claimed by Applicant.
Wang discloses a climbing exercise device with a left and right grab rail (81, 82), a single cord (5) configured to connect to each of the left and right grab rails and pass through the bracket (51). Wang fails to disclose two cords, that the cords are elastic, two left first guide wheels, and two right first guide wheels.
Abdo discloses an exercise machine that has pedals and handles, the pedals each having an elastic cord (118) connected between the respective pedal and the frame (equivalent to the bracket of Applicant). Abdo fails to disclose the structural configuration of the left elastic cord, . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Megan Anderson/Primary Examiner, Art Unit 3784